Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/20 and 12/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit”, “a control unit”, “an identifying unit”, “a second control unit”, “a third control unit”, in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “an obtaining unit”, “a control unit”, “an identifying unit”, “a second control unit”, “a third control unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an obtaining unit”, “a control unit”, “an identifying unit”, “a second control unit”, “a third control unit”, coupled with functional language “configured to obtain an image capture parameter”, “configured to control”, “configured to identify”, “configured to perform control for adjusting”, “configured to control an aperture value”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an obtaining unit”, “a control unit”, “an identifying unit”, “a second control unit”, “a third control unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 8, 13, 16 and 18 along with their corresponding descriptions in the specification (Paragraph 0071; Figures 8, 13, 16 and 18 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




4.) Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus for controlling a plurality of image capturing apparatuses that perform image capturing from a plurality of directions in order to generate a virtual-viewpoint image, comprising: 
a control unit configured to control on the basis of the image capture parameter obtained by the obtaining unit, an in-focus position, on an optical axis, of a target image capturing apparatus corresponding to the image capture parameter such that a distance from the target image capturing apparatus to the in- focus position of the target image capturing apparatus is shorter than a distance from the target image capturing apparatus to a position that is on the optical axis of the target image capturing apparatus and that is closest to optical axes of the other image capturing apparatuses included in the plurality of image capturing apparatuses.”

Dependent Claims 2-6 and 13-14 are also allowed due to their dependence on allowed independent claim 1. 


Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus for controlling a plurality of image capturing apparatuses that perform image capturing from a plurality of different directions in order to generate a virtual-viewpoint image, comprising: 
a control unit configured to perform control for adjusting at least either a position or an orientation of a target image capturing apparatus corresponding to the image capture parameter obtained by the obtaining unit such that a position that is on an optical axis of the target image capturing apparatus and that is closest to optical axes of the other image capturing apparatuses included in the plurality of image capturing apparatuses is at a height corresponding to the image capture parameter.”

Dependent Claims 8-12 are also allowed due to their dependence on allowed independent claim 7. 

Regarding independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for controlling a plurality of image capturing apparatuses that perform image capturing from a plurality of directions in order to generate a virtual-viewpoint image, comprising: 
controlling on the basis of the image capture parameter obtained in the obtaining, an in-focus position, on an optical axis, of a target image capturing apparatus corresponding to the image capture parameter such that a distance from the target image capturing apparatus to the in-focus position of the target image capturing apparatus is shorter than a distance from the target image capturing apparatus to a position that is on the optical axis of the target image capturing apparatus and that is closest to optical axes of the other image capturing apparatuses included in the plurality of image capturing apparatuses.”

Dependent Claims 16 and 18 are also allowed due to their dependence on allowed independent claim 15. 

In regard to independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for controlling a plurality of image capturing apparatuses that perform image capturing from a plurality of directions in order to generate a virtual-viewpoint image, comprising: 
performing control for adjusting at least either a position or an orientation of a target image capturing apparatus corresponding to the image capture parameter obtained in the obtaining such that a position that is on an optical axis of the target image capturing apparatus and that is closest to optical axes of the other image capturing apparatuses included in the plurality of image capturing apparatuses is at a height corresponding to the image capture parameter.”


Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for controlling a plurality of cameras that perform image capturing from a plurality of directions in order to generate a virtual-viewpoint image, comprising: 
controlling on the basis of the image capture parameter obtained in the obtaining, an in-focus position, on an optical axis, of a target camera corresponding to the image capture parameter such that a distance from the target camera to the in-focus position of the target camera is shorter than a distance from the target camera to a position that is on the optical axis of the target camera and that is closest to optical axes of the other cameras included in the plurality of cameras.”

The following are the closest prior-art of record:

Yoshimura et al. (US Pub No.: 2018/0184072A1) disclose a setting apparatus that sets a movement path of a virtual viewpoint, the setting apparatus including: a specification unit configured to specify one or a plurality of virtual viewpoints and an object of interest; and a setting unit configured to set, based on the one or the plurality of virtual viewpoints and the object of interest specified by the specification unit, the movement path of the virtual viewpoint such that a difference of image quality between objects of interest falls within a predetermined range, the object of interest existing in 

Sato (US Pub NO.: 2015/0358542A1) discloses an image processing apparatus that includes an obtaining unit and an arranging unit. The obtaining unit obtains a first image, a second image, and a third image. The first image is an image captured with the focus set at a first distance. The second image is an image captured with the focus set at a second distance different from the first distance. The third image is an image captured using an f-number larger than an f-number used in capturing of the first image and the second image. The arranging unit arranges at least a part of the first image and at least a part of the second image at a position based on the third image. 


Pace et al. (US Patent No.: 8139935B2) disclose a stereographic camera system and a method of operating a stereographic camera system. The stereoscopic camera system may include a left camera and a right camera having respective left and right lenses and an IOD mechanism to set an interocular distance between the left and right cameras. A foreground distance sensor may provide an output indicative of a distance to a closest foreground object. A controller may causes the IOD mechanism to set the interocular distance based on, in part, the output of the foreground distance sensor.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697